EXHIBIT A
sa




                                                                                                                        DAVID T. O'ROURKE
                                                                                                            Chief Executive Officer and President




                                                                  May 17, 2021


     VIA EMAIL & OVERNIGHT MAIL

     Robert A. Baffert
     Bob Baffert Racing Stables, Inc.
     4244 Woodleigh Lane
     La Canada, CA 91011
     Email: dubaibob@aol.com

     Dear Mr. Baffert:

             On behalf of The New York Racing Association ("NYRA"), I write to advise that,
     effectively immediately, you are temporarily suspended from entering horses to race at
     Belmont Park, Saratoga Race Course and Aqueduct Racetrack.

            As you know, on May 9, 2021, following the running of the Kentucky Derby, Churchill
     Downs Racetrack ("Churchill Downs") suspended you from entering any horses thereat. In
     that connection, Churchill Downs issued a public statement that explained the basis for its
     decision as follows:

                     It is our understanding that Kentucky Derby winner Medina Spirit's
              post-race blood sample indicated a violation of the Commonwealth of
              Kentucky's equine medication protocols. The connections of Medina Spirit
              have the right to request a test of a split sample and we understand they
              intend to do so. To be clear, if the findings are upheld, Medina Spirit's
              results in the Kentucky Derby will be invalidated and Mandaloun will be
              declared the winner.

                     Failure to comply with the rules and medication protocols
              jeopardizes the safety of the horses and jockeys, the integrity of our sport
              and the reputation of the Kentucky Derby and all who participate. Churchill
              Downs will not tolerate it. Given the seriousness of the alleged offense,
              Churchill Downs will immediately suspend Bob Baffert, the trainer of
              Medina Spirit, from entering any horses at Churchill Downs Racetrack. We
              will await the conclusion of the Kentucky Horse Racing Commissions'
              investigation before taking further steps.


       The New York Racing Association, Inc. 1 110-00 Rockaway Blvd. Jamaica, NY 11417 I (718) 659-2328 I dorourke@nyrainc.com I

                                  CT                 I3i9.3•iI911..
                                                    "V' PARK
Page 2 of 2




          In response to Churchill Downs' suspension, you have provided the media with
   different accounts and theories as to why Media Spirit tested positive for betamethasone,
   most recently blaming the result on a cream used on the horse by a veterinarian without
   your knowledge. In any event, Churchill Downs' suspension comes in the wake of at least
   four other drug testing violations of horses trained by you in just the past year, as found by
   state racing regulators in Arkansas, California and Kentucky.

          In light of the above, and other related information, NYRA has determined that the
   best interests of thoroughbred racing compel the temporary suspension of your entering
   horses in races and occupying stall space at our racetracks. To do otherwise would
   compromise NYRA's investment in its operations as well as the public's perception of
   thoroughbred racing generally.

         NYRA expects to make a final determination regarding the length and terms of your
   suspension based on information revealed during the course of the ongoing investigation in
   Kentucky. If you also wish to present to NYRA any information, data or arguments
   concerning this matter, please do so within seven business days from receipt of this letter.

                                                                     Sincerely,




                                                                David O'Rourke

   cc:        Joseph Lambert, Esq.




     The New York Racing Association, Inc. 1 110-00 Rockaway Blvd. Jamaica, NY 11417 I (718) 659-2328 I dorourke@nyrainc.com I www.nyra.com

                                                  111,,
                                                          :" 1,11K                SARA                      NYI1A8-4-1
